IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0879
                              Filed June 16, 2021


PATRICIA K. CARLSON,
     Plaintiff-Appellant,

vs.

SECOND SUCCESSION, LLC, IOWA COMMERCIAL ADVISORS, LLC d/b/a
CUSHMAN & WAKEFIELD IOWA COMMERCIAL ADVISORS, and JONES
PROPERTY SERVICES, INC.,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Fae Hoover-Grinde,

Judge.

      Patricia Carlson appeals the dismissal of her personal injury lawsuit against

the defendants. AFFIRMED.

      John C. Wagner of John C. Wagner Law Offices, P.C., Amana, for

appellant.

      Alex E. Grasso, Des Moines, for appellees Second Succession, LLC, Iowa

Commercial Advisors, LLC d/b/a Cushman & Wakefield Iowa Commercial

Advisors.

      Matthew G. Novak and Bradley J. Kaspar of Pickens, Barnes & Abernathy,

Cedar Rapids, for appellee Jones Property Services, Inc.



      Considered by Doyle, P.J., Greer, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


MAHAN, Senior Judge.

       Patricia Carlson appeals the dismissal of her personal injury action against

Second Succession, LLC; Iowa Commercial Advisors, LLC; and Jones Property

Services, Inc. Carlson contends the district court erred in dismissing her lawsuit

on statute-of-limitations grounds upon concluding the petition was filed one day

after the expiration of the two-year deadline set out in Iowa Code 614.1(2) (2020).

Upon our review, we affirm.

       There is no dispute as to the relevant facts. On January 3, 2020, at 6:53

p.m., Carlson attempted to file a petition against the defendants alleging she was

injured after she “slipped and fell” on January 8, 2018. On January 6, at 2:54 p.m.,

the clerk of court returned the filing, informing counsel it would not accept the

petition because the cover sheet did not contain a birthdate and a social security

number. See Iowa R. Elec. P. 16.308(2)(d)(2) (“The clerk of court may return the

submission to the filer with an explanation of the error and instructions to correct

the filing.”); see also Iowa Code § 602.6111(1) (requiring a petition to include,

among other information, “[t]he birth date of the party” and “[t]he social security

number of the party”). On January 9, 2020, at 3:51 p.m., Carlson filed the petition

with a complete cover sheet. Jones Property Services filed a motion to dismiss

pursuant to the statute of limitations, which the other defendants joined. Carlson

resisted the defendants’ motion. Following a hearing, the district court entered an

order granting the motion and dismissing Carlson’s petition.

       On appeal, Carlson contends the court “erred in granting the motion to

dismiss because the petition filing of January 9, 2020 should relate back to the

original and timely filing date of January 3, 2020.” We review this claim for
                                          3

correction of errors at law. See Jones v. Great River Med. Ctr., No. 17-1646, 2018

WL 4360983, at *2 (Iowa Ct. App. Sept. 12, 2018). To support her contention,

Carlson relies on Jacobs v. Iowa Department of Transportation, 887 N.W.2d 590,

599 (Iowa 2016). In Jacobs, the supreme court held “a resubmitted filing can relate

back to the original submission date for purposes of meeting an appeal deadline

when the following circumstances converge”: (1) “the party submitted an electronic

document that was received by [the electronic document management system

(EDMS)] prior to the deadline and was otherwise proper except for minor errors in

the electronic cover sheet—i.e., errors that could have been corrected or

disregarded by the clerk,” (2) “the proposed filing was returned by the clerk’s office

after the deadline because of these minor errors,” and (3) “the party promptly

resubmitted the filing after correcting the errors.” 887 N.W.2d at 599 (concluding

the facts presented met all three requirements and finding the filing related back).

       The district court determined the Jacobs factors did not “converge” in this

case. Most significantly, as the district court observed, “the record shows that the

clerk returned the filing two days before the deadline”—on January 6. Accordingly,

the second Jacobs factor was not satisfied. And Carlson did not resubmit the

petition until three business days after the clerk returned it—on January 9. Under

these circumstances, we question whether the resubmission would be considered

“prompt” within the third Jacobs factor. See e.g., Goedken v. All. Pipeline, L.P.,

No. 17-1066, 2018 WL 4360903, at *2–3 (Iowa Ct. App. Sept. 12, 2018) (allowing

resubmission to relate back when it was filed the same day after it was returned

by the clerk of court); Jones, 2018 WL 4360983, at *3 (observing a resubmission

correcting an error filed the day after it was returned by the clerk of court was
                                          4


“prompt”).   Moreover, Carlson’s initial filing omitted identification information

required by statute, errors that arguably could not have been corrected or

disregarded by the clerk, as envisioned under the first Jacobs factor. See Iowa

Code § 602.6111(1); Jacobs, 887 N.W.2d at 599. Upon our review, we find no

error in the district court’s application of the law to these facts and circumstances.

We affirm the court’s dismissal of Carlson’s petition.

       AFFIRMED.